         Case 1:11-cv-01735-CRC Document 135 Filed 08/14/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 HELMERICH & PAYNE
 INTERNATIONAL DRILLING CO.,

                        Plaintiff,
 vs.
                                                       Case No. 1:11-cv-01735-CRC
 BOLIVARIAN REPUBLIC OF
 VENEZUELA, PETRÓLEOS DE
 VENEZUELA, S.A., and PDVSA
 PETRÓLEO, S.A.,

                         Defendants.


                               PLAINTIFF’S STATUS REPORT

       On February 15, 2019, this Court stayed all proceedings in this action and ordered

Plaintiff Helmerich & Payne International Drilling Co. (“H&P-IDC”) to provide a status report

every 90 days until otherwise ordered. See Order, ECF No. 133. H&P-IDC filed its first status

report on May 15, 2019, requesting that the stay be maintained. ECF No. 134. While the legal

status of the Venezuelan government in U.S. courts has become clearer since May, the practical

reality of the political situation in Venezuela continues to prevent this litigation from moving

forward. H&P-IDC therefore believes that the stay should remain in effect, subject to a

continuing requirement that the parties submit joint status reports every ninety days until the stay

is dissolved.

       The political situation in Venezuela remains essentially unchanged. Interim President

Juan Guaidó still “does not have full access to the personnel and documents of the government

and its instrumentalities”; rather, the Maduro regime “has maintained substantial control of the

operation of the Venezuelan government” including “the Central Bank, the Supreme Court …,

the Finance Ministry, and the Venezuelan operations and assets of … PDVSA.” Hernández
         Case 1:11-cv-01735-CRC Document 135 Filed 08/14/19 Page 2 of 3



Decl., Dresser-Rand Co. v. Petróleos de Venezuela, S.A., No. 1:19-cv-2689 (S.D.N.Y. June 3,

2019), ECF No. 19 at ¶ 6 (declaration of Guaidó-appointed Special Attorney General)

(“Hernández Decl.”).

       While the legal situation has become clearer over the past ninety days, it too is uncertain.

Following the D.C. Circuit’s lead in the Rusoro Mining case, see ECF No. 134, the Third Circuit

has now also held in a to-be-published opinion that only the Guaidó regime may press

Venezuela’s interests in U.S. courts. Crystallex Int’l Corp v. Bolivarian Republic of Venezuela,

No. 18-2889 (3d Cir. July 29, 2018), slip. op. at 11 n.2. And, the counsel who had previously

appeared in this matter on behalf of the Bolivarian Republic of Venezuela, Petróleos de

Venezuela, and PDVSA Petróleo have represented to undersigned counsel that they have

obtained authority to litigate this case on behalf of the Guaidó government.

       Those changes counsel in favor of joint status reports during the pendency of the current

stay, but are insufficient to permit this litigation to move forward. Requiring submission of

future status reports on a joint basis will ensure that this Court hears from the parties best able to

advise this Court of any material changes to the political situation in Venezuela (i.e.,

Defendants). So long as the current state of affairs persists, however, Defendants have

represented that they are unable to comply with this court’s discovery order (ECF No. 131).

They can neither produce documents in the control of Petróleos de Venezuela or PDVSA

Petróleo nor produce corporate representatives of those defendants for deposition. See

Hernández Decl. ¶¶ 6-7.

       Under these circumstances, it is impracticable for this litigation to proceed. H&P-IDC

believes that the stay should remain in place, subject to motion by any party to dissolve the stay
         Case 1:11-cv-01735-CRC Document 135 Filed 08/14/19 Page 3 of 3



for good cause shown, and that the parties should submit joint status reports every 90 days until

such time as the stay is dissolved.



Dated: August 14, 2019                       Respectfully submitted,

                                             _____/s/ David W. Ogden___________
                                             David W. Ogden (D.C. Bar No. 375951)
                                             David W. Bowker (D.C. Bar No. 989309)
                                             Wilmer Cutler Pickering Hale & Dorr
                                             1875 Pennsylvania Avenue, NW
                                             Washington D.C. 20006
                                             Tel.: (202) 663-6000
                                             Fax: (202) 663-6363
                                             e-mail: david.ogden@wilmerhale.com

                                             Attorneys for Plaintiff
